               Case 2:16-cr-00022-JHS Document 307 Filed 04/29/20 Page 1 of 2
PS 8


Rev. 10/2005
                            UNITED STATES DISTRICT COURT

                                      for the
                        EASTERN DISTRICT OF PENNSYLVANIA

U.S.A. vs. Yu Xue                                                           Docket No. 2:16CR22-001

                           Petition for Action on Conditions of Pretrial Release

       COMES NOW, Tara Sawicki, U.S. Pretrial Services Officer, presenting an official report
upon the conduct of Yu Xue, who was placed under pretrial release supervision by the Honorable
Carol Sandra Moore Wells sitting in the Court at Philadelphia, on January 8, 2016, under the
following conditions:

           1. Report to Pretrial Services as directed.
           2. Submit to random drug testing as directed by Pretrial Services. On November 8, 2016,
              Your Honor removed the requirement that the defendant participate in random drug
              testing.
           3. Participate in the Location Monitoring via Home Detention at 254 Drummers Lane
              Wayne, PA. Defendant shall pay all or part of the cost of the court- ordered
              monitoring program in an amount to be specified by Pretrial Services. Defendant
              restricted to residence at all times except for employment; education; religious
              services; medical, substance abuse, or mental health treatment(and for children);
              attorney visits; court appearances, court ordered obligations; or other activities
              approved in advance by the pretrial services office or supervising officer. On March
              13, 2017, the defendant’s condition of release will be modified to an 11:00 P.M. to
              7:00 A.M. curfew and no requirements for electronic monitoring.
           4. Surrender/ Refrain from obtaining a passport.
           5. Travel is restricted to the Eastern District of Pennsylvania. On January 14, 2016,
              Your Honor modified the defendant’s travel condition to include travel outside of the
              jurisdiction while awaiting trial for the express purpose of, and for no longer than
              necessary to, meet with counsel Peter Zeidenberg at his office located at 1717 K
              Street, NW, Washington D.C.
           6. Surrender/ Refrain from possessing a firearm.
           7. No contact with codefendants, potential witnesses in this case, or individuals engaged
              in criminal activity.
           8. Maintain residence at 254 Drummers Lane Wayne, PA with husband and children.

               Respectfully presenting petition for action of Court and for cause as follows:

       1. Mrs. Xue has been on supervision since 2016 without incident or noncompliance. Pretrial
          Services has no reason to believe Mrs. Xue has violated her curfew.

       2. Pretrial Services spoke with Assistant United States Attorney Katherine Driscoll who
          indicated having no objection to removing the defendant’s court ordered curfew.
        Case 2:16-cr-00022-JHS Document 307 Filed 04/29/20 Page 2 of 2




PRAYING THAT THE COURT WILL MODIFY THE DEFENDANT’S CONDITION OF
RELEASE TO INCLUDE: The defendant’s curfew from 11 P.M. to 6 A.M. will be removed. All
other conditions will remain in effect.

  I declare under penalty of perjury that the foregoing is true and correct.
  s/Tara Sawicki     U.S. Pretrial Services Officer


 ORDER OF COURT

 Considered and ordered this 29th day of April, 2020 and ordered filed
 and made a part of the records in the above case.

 Place: Philadelphia


 __S/ Joel H. Slomsky________
 The Honorable Joel H. Slomsky
 U.S. District Judge
